Exhibit 10.1

[EXECUTION FINAL]

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of December 13, 2011, by and among FORBES ENERGY SERVICES LLC, a
limited liability company formed under the laws of the State of Delaware
(“Energy Services”), TX ENERGY SERVICES, LLC, a limited liability company formed
under the laws of the State of Delaware (“TX Energy”), C.C. FORBES, LLC, a
limited liability company formed under the laws of the State of Delaware
(“C.C.”), SUPERIOR TUBING TESTERS, LLC, a limited liability company formed under
the laws of the State of Delaware (“Tubing”), and FORBES ENERGY INTERNATIONAL,
LLC, a limited liability company formed under the laws of the State of Delaware
(“International”; and together with Energy Services, TX Energy, C.C., Tubing,
each a “Borrower” and collectively, the “Borrowers”), FORBES ENERGY SERVICES
LTD., a Texas corporation (“Parent” or “Guarantor”), the lenders party thereto
(each a “Lender” and collectively, the “Lenders”) and REGIONS BANK, an Alabama
bank organized under the laws of the State of Alabama (in its individual
capacity, “Regions”), as agent for Lenders (Regions, in such capacity, the
“Agent”) for Secured Parties (as hereinafter defined).

R E C I T A L S:

WHEREAS, the Borrowers, the Guarantor, the Lenders and the Agent entered into
that certain Loan and Security Agreement, dated September 9, 2011 (the “Loan
Agreement”);

WHEREAS, the Borrowers, the Guarantor, the Required Lenders and the Agent desire
to amend certain terms and provisions of the Loan Agreement;

A G R E E M E N T:

NOW, THEREFORE, in consideration of the terms and provisions of this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

1. Existing Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings set forth in the Loan Agreement.

2. Additional Definitions. As used herein, the following terms shall have the
meanings given to them below and Section 1 of the Loan Agreement is hereby
amended to include, in addition and not in limitation, the following
definitions:

“First Amendment” shall mean First Amendment to Loan and Security Agreement,
dated as of December 13, 2011, by and among Borrowers, Guarantor, Agent and
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.



--------------------------------------------------------------------------------

“First Amendment Effective Date” shall mean the date on which all conditions
precedent to the effectiveness of First Amendment, as set forth in Section 5 of
the First Amendment, have been satisfied in full, as determined by Agent.

“Permitted Fixed Asset Financing” shall mean any Indebtedness permitted pursuant
to Section 7.8(b).

3. Amendments to the Loan Agreement. Effective as of the First Amendment
Effective Date, the Loan Agreement is hereby amended as set forth below:

(a) Change of Control. The definition of “Change of Control” set forth in
Section 1 of the Loan Agreement is hereby amended by deleting the last sentence
therefrom and after giving effect to such deletion, the definition of “Change of
Control” shall read as follows:

““Change of Control” shall mean the occurrence of any event (whether in one or
more transactions) which results in (a) the transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of Parent to
any Person or group (as such term is used in Section 13(d)(3) of the Exchange
Act), other than as may be permitted in this Agreement; (b) the acquisition by
any Person or group (as such term is used in Section 13(d)(3) of the Exchange
Act) other than any one or more of the Permitted Holders, of more than fifty
(50%) percent of beneficial ownership, directly or indirectly, of the voting
power of the total outstanding voting Equity Interests of Parent; or (c) a
“Change of Control” or other similar event shall occur under, and as defined in,
the Senior Unsecured Notes Documents.”

(b) Permitted Encumbrances in Connection with Permitted Fixed Asset Financing.
Subsection (f) of the definition of “Permitted Encumbrances” set forth in
Section 1 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:

“Liens placed upon fixed assets hereafter acquired (including, without
limitation, fixed assets leased pursuant to a Capital Lease or other similar
leasing arrangement) by any Loan Party or any Subsidiary to secure a portion of
the purchase price or financing thereof; provided, that, (i) any such Lien shall
not encumber any property of Loan Parties or their Subsidiaries other than the
fixed assets so purchased or financed, modifications and additions to such fixed
assets, contracts, subleases with respect thereto and proceeds thereof
(including insurance proceeds), and (ii) the aggregate amount secured by such
Liens shall not exceed the applicable amount provided for in Section 7.8(b);”



--------------------------------------------------------------------------------

(c) Perfection of Security Interest. Section 4.2(a) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Except as set forth herein, each Loan Party shall take all action that may be
necessary or desirable, or that Agent may request, so as at all times to
maintain the validity, perfection, enforceability and priority of Agent’s Lien
in the Collateral to the extent required by this Agreement or any Other
Documents. Without limiting the generality of the foregoing, in the case of each
item of Well Services Equipment consisting of titled motor vehicles, each Loan
Party shall (i) promptly after acquiring such title, arrange for the notation of
Agent’s first priority Lien thereon and, if requested by Agent, shall provide
Agent with evidence reasonably satisfactory to Agent that such title has been
submitted to the applicable state motor vehicle department (or equivalent state
Governing Body), and (ii) after such Loan Party shall have received such title
noting Agent’s first priority Lien thereon, shall promptly deliver such title to
Agent or, at Agent’s direction, to the Title Agent. Notwithstanding the
foregoing, (A) Loan Parties shall not be required to deliver titles to Agent or
Title Agent, or arrange for the notation of Agent’s first priority Lien on such
titles, with respect to (1) light duty pickup trucks, passenger cars and smaller
trailers except upon Agent’s request, which request may be made by Agent, in its
sole discretion, at any time following the Closing Date, or (2) titled motor
vehicles which are financed or subject to a Capital Lease as Permitted Fixed
Asset Financing and are secured by Permitted Liens set forth in subsection
(f) of the definition of Permitted Encumbrances, and so long as the applicable
agreements governing any Permitted Fixed Asset Financing permit the notation of
Agent’s second priority Lien on the titled motor vehicles which are subject to
such Permitted Fixed Asset Financing, then the Loan Parties shall arrange for
the notation of Agent’s second priority Lien (and not a first priority Lien) on
the titles to such motor vehicles, provided, that, Loan Parties shall be
required to deliver titles to Agent or Title Agent and arrange for the notation
of Agent’s first priority Lien thereon with respect to titled motor vehicles
described in this clause (A)(2) promptly after the financing or Capital Lease
with respect thereto has been paid and satisfied in full, other than as a result
of a refinancing thereof permitted by Section 7.8(b), and (B) Agent’s Lien on
any titled motor vehicles which are subject to a Permitted Fixed Asset Financing
shall be subject to the senior and prior Lien thereon held by the Person who has
provided the Permitted Fixed Asset Financing with respect to such titled motor
vehicles. All titles for such Well Services Equipment consisting of titled motor
vehicles (except as provided above) will be held in the possession of Agent or
its bailee, for the benefit of Agent.”

(d) Ownership and Location of Collateral. Section 4.4(a) of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

“At the time the Collateral becomes subject to Agent’s Lien, each Loan Party
shall be the sole owner of and fully authorized and able to sell, transfer,
pledge and/or grant a first priority Lien (subject to Permitted Encumbrances) in
each and every item of its respective Collateral to



--------------------------------------------------------------------------------

Agent; and the Collateral shall be free and clear of all Liens and encumbrances
whatsoever, except for (i) Permitted Encumbrances, and (ii) in the case of
Collateral acquired by a Loan Party pursuant to a Capital Lease, so long as such
Capital Lease remains in effect, any restrictions with respect to the sale,
transfer, pledge of and/or grant of a Lien in such Collateral as may be set
forth in such Capital Lease.”

(e) Insurance. Section 4.10 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

“Each Loan Party shall bear the full risk of any loss of any nature whatsoever
with respect to the Collateral. At each Loan Party’s own cost and expense, each
Loan Party shall, and shall cause each of its Subsidiaries to, maintain
insurance in amounts, types and with carriers in each case acceptable to Agent;
provided, that, the Loan Parties’ present insurance coverage and coverage
reasonably consistent with that coverage existing on the date hereof shall be
considered acceptable by Agent. Without limiting the foregoing, each Loan Party
shall, and shall cause each of its Subsidiaries to, (a) keep all its insurable
properties insured against the hazards of fire, flood, those hazards covered by
extended coverage insurance and such other hazards, and for such amounts, not
less than as is customary in the case of companies engaged in businesses similar
to such Loan Party’s business; (b) maintain normal and customary liability
insurance against claims for personal injury, death or property damage suffered
by others, consistent with past practice; and (c) maintain normal and customary
consistent with past practice all such worker’s compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which Loan Party is engaged in business. Each Loan Party shall (i) furnish Agent
with copies of all policies and evidence of the maintenance of such policies
required hereby upon the request of Agent and (ii) cause all such policies to
include appropriate loss payable endorsements, and/or additional insured
endorsements, in form and substance reasonably satisfactory to Agent, providing
with respect to loss payable endorsements that (A) except as set forth below,
all proceeds thereunder shall be payable to Agent, (B) no such insurance shall
be affected by any act or neglect of the insured or owner of the property
described in such policy, and (C) that such policy and loss payable clauses may
not be cancelled, amended or terminated unless at least thirty (30) days’ prior
written notice is given to Agent (or such shorter period as Agent may agree). If
any insurance losses are paid by check, draft or other instrument payable to any
Loan Party and Agent jointly, Agent may endorse such Loan Party’s name thereon
and do such other things as Agent may deem advisable to reduce the same to cash
and apply the same in accordance with this Agreement. Notwithstanding the
foregoing, any Person who has provided Permitted Fixed Asset Financing with
respect to any Equipment may be listed, together with Agent, as loss payee and
additional insured under such insurance policies and proceeds thereunder



--------------------------------------------------------------------------------

shall be payable to such Person and Agent as their respective interests shall
appear (it being understood that the interests of such Person in such insurance
proceeds shall be senior to Agent’s interest therein so long as the Permitted
Fixed Asset Financing provided by such Person remains outstanding).”

(f) Permitted Acquisitions. Section 7.1(a) of the Loan Agreement is hereby
amended by deleting from the first sentence thereof the phrase, “or acquire all
or a substantial portion of the assets or Equity Interests of any Person”,
appearing in the second line of such Section 7.1(a), and after giving effect to
such amendment, Section 7.1(a) shall read as follows:

“Consummate any merger, consolidation or other reorganization with or into any
other Person or permit any other Person to consolidate with or merge with it;
except, that, (i) a Loan Party may merge or consolidate into another Loan Party
so long as (A) no Event of Default shall have occurred and be continuing,
(B) Administrative Borrower shall give Agent at least ten (10) Business Days
prior notice thereof, (C) if a Borrower is a party to such merger or
consolidation a Borrower shall be the surviving entity; provided, that, any
assets of the Person so acquired from any Person that was not a Borrower prior
thereto shall only be eligible for inclusion into the Borrowing Base to the
extent that Agent has completed an appraisal, collateral audit and/or field
examination (as the case may be) with respect thereto and the criteria for
eligibility set forth herein (or such other or additional criteria as Agent may,
at its option, establish with respect thereto in accordance with this Agreement
and subject to such Reserves as Agent may establish in connection with the
assets of the Person so acquired) are satisfied with respect thereto in a manner
acceptable to Agent, (D) no Loan Party shall merge or consolidate with a Loan
Party that exists under the laws of a country different than the country in
which such Loan Party exists and (E) prior to such merger or consolidation Loan
Parties have taken (or caused to be taken) all steps required by Agent with
respect thereto (including without limitation all steps required by Agent to
maintain Agent’s Lien on the Collateral granted by such Loan Parties, as well as
the priority and effectiveness of such Lien); and (ii) a Subsidiary of the
Borrowers that is not a Loan Party may merge or consolidate into another
Subsidiary of the Borrowers that is not a Loan Party so long as (A) no Event of
Default shall have occurred and be continuing, and (B) Administrative Borrower
shall give Agent at least ten (10) Business Days prior notice thereof.”

4. Schedule Supplements and Waivers.

(a) Schedule 7.2 of the Loan Agreement (Existing Liens) is hereby amended by
including therein the Liens set forth on Schedule 7.2 Supplement appended to
this Amendment, in order to include on Schedule 7.2 certain additional Liens
which were in existence on the Closing Date with respect to which no UCC
financing statements or other public filings were



--------------------------------------------------------------------------------

made as of the Closing Date. To the extent that (i) the omission from Schedule
7.2 of the Liens set forth on Schedule 7.2 Supplement may have resulted in any
breach of any representation or warranty set forth in Section 5 of the Loan
Agreement, or (ii) the Permitted Fixed Asset Financings described on Schedule
7.2 Supplement may have breached (A) any of the covenants set forth in Sections
4.2(a), 4.4(a) or 4.10 of the Loan Agreement, or (B) any negative covenant set
forth in Section 7 of the Loan Agreement, in each case prior to giving effect to
this Amendment, the Required Lenders hereby waive any such Default or Event of
Default that may have arisen therefrom.

(b) Schedule 7.8 of the Loan Agreement (Existing Indebtedness) is hereby amended
by including therein the Indebtedness set forth on Schedule 7.8 Supplement
appended to this Amendment, in order to include on Schedule 7.8 certain
additional Indebtedness in existence on the Closing Date which is related to
certain of the Liens set forth on Schedule 7.2 Supplement. To the extent that
(i) the omission from Schedule 7.8 of the Indebtedness set forth on Schedule 7.8
Supplement may have resulted in any breach of any representation or warranty set
forth in Section 5 of the Loan Agreement or (ii) the Permitted Fixed Asset
Financings described on Schedule 7.8 Supplement may have breached (A) any of the
covenants set forth in Sections 4.2(a), 4.4(a) or 4.10 of the Loan Agreement, or
(B) any negative covenant set forth in Section 7 of the Loan Agreement, in each
case prior to giving effect to this Amendment, the Required Lenders hereby waive
any such Default or Event of Default that may have arisen therefrom.

(c) Loan Parties have advised Agent that, subsequent to the Closing Date,
Borrowers entered into the operating lease more particularly described on
Schedule A hereto (the “Specified Operating Lease”). At Loan Parties’ request,
in addition to, and not in limitation of, the waivers provided in Sections 4(a)
and 4(b) above, the Required Lenders hereby waive any Default or Event of
Default that may have arisen as a result of Loan Parties’ failure to satisfy any
of the provisions of Sections 4.2(a), 4.4(a) or 4.10 of the Loan Agreement as a
result of the Specified Operating Lease.

5. Conditions to Amendments. The effectiveness of the amendments to the Loan
Agreement pursuant to this Amendment is subject to the Agent’s receipt of an
original of this Amendment (or an executed copy delivered by facsimile or other
electronic transmission), duly authorized, executed and delivered by Borrowers,
Guarantor and Required Lenders.

6. Representations and Warranties of the Borrowers and Guarantor. Each Borrower
and Parent, as Guarantor, hereby represents, warrants and covenants with and in
favor of Agent and Lenders as of the date hereof the following (which shall
survive the execution and delivery of this Amendment):

(a) No consent, approval or other action of, or filing with, or notice to any
Governmental Body is required in connection with the execution, delivery and
performance of this Amendment;

(b) This Amendment has been duly authorized, executed and delivered by all
necessary action on the part of each Borrower which is a party hereto and
Guarantor and, if necessary, their respective stockholders or other holders of
their Equity Interests (as applicable), and is in full force and effect as of
the date hereof, and the agreements and obligations of the



--------------------------------------------------------------------------------

each Borrower and Guarantor contained herein constitute the legal, valid and
binding obligations of such Borrower and such Guarantor, enforceable against
them in accordance with their respective terms, except as such enforceability
may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity;

(c) The execution, delivery and performance of this Amendment (i) are all within
each Borrower’s and Guarantor’s corporate or limited liability company powers,
and (ii) are not in contravention of law or the terms of such Borrower’s and
such Guarantor’s certificate of incorporation, by-laws, or other organizational
documentation, or any indenture, agreement or undertaking to which such Borrower
or such Guarantor is a party or by which such Borrower or such Guarantor or its
property are bound;

(d) After giving effect to this Amendment, all of the representations and
warranties set forth in the Loan Agreement and the Other Documents to which
Borrowers and Guarantors are a party are true and correct on and as of the date
hereof as if made on the date hereof, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct as of such date; and

(e) After giving effect to the terms of this Amendment, no Default or Event of
Default has occurred and is continuing.

7. Reference to and Effect on the Loan Agreement. This Amendment constitutes the
entire agreement of the parties with respect to the subject matter hereof, and
supersedes all prior oral or written communications, memoranda, proposals,
negotiations, discussions, term sheets and commitments with respect to the
subject matter hereof. Except as expressly amended pursuant hereto, no other
amendments, modifications or waivers to the Loan Agreement and the Other
Documents are intended or implied, and in all other respects the Loan Agreement
and the Other Documents are hereby specifically ratified, restated and confirmed
by all parties hereto as of the First Amendment Effective Date. To the extent
that any provisions of the Loan Agreement or any of the Other Documents are
inconsistent with any provisions of this Amendment, the provisions of this
Amendment shall control.

8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, but excluding any principles
of conflict of laws or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

9. Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. Delivery of an executed counterpart of this Amendment by
telecopier or electronically shall have the same force and effect as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telecopier or electronically also
shall deliver an original executed counterpart of this



--------------------------------------------------------------------------------

Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment as to
such party or any other party.

[Signature Pages to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has signed this Amendment as of the day
and year first above written.

 

BORROWERS: FORBES ENERGY SERVICES LLC By:   /s/ John E. Crisp Name:   John E.
Crisp Title:   President and Chief Executive Officer FORBES ENERGY
INTERNATIONAL, LLC By:   /s/ John E. Crisp Name:   John E. Crisp Title:   Chief
Executive Officer and Secretary TX ENERGY SERVICES, LLC By:   /s/ John E. Crisp
Name:   John E. Crisp Title:   President, Chief Executive Officer and Secretary
C.C. FORBES, LLC By:   /s/ John E. Crisp Name:   John E. Crisp Title:  
Executive Vice President and Chief Operating Officer

[AMENDMENT SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[AMENDMENT SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

SUPERIOR TUBING TESTERS, LLC By:   /s/ John E. Crisp Name:   John E. Crisp
Title:   Executive Vice President GUARANTOR: FORBES ENERGY SERVICES LTD. By:  
/s/ John E. Crisp Name:   John E. Crisp Title:   President and Chief Executive
Officer

[AMENDMENT SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[AMENDMENT SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

AGENT AND LENDERS:

REGIONS BANK,

as Agent, Swingline Lender, Issuing Bank and a Lender

By:   /s/ Alan Schnacke Name:   Alan Schnacke Title:   Managing Director

[AMENDMENT SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[AMENDMENT SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

LENDERS:

SUNTRUST BANK,

as a Lender

By:   /s/ David Holland Name:   David Holland Title:   VP, Portfolio Manager

[AMENDMENT SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[AMENDMENT SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

LENDERS:

CIT BANK,

as a Lender

By:   /s/ Kelly Hartnett Name:   Kelly Hartnett Title:   Authorized Signatory

[AMENDMENT SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[AMENDMENT SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

LENDERS:

CAPITAL ONE LEVERAGE FINANCE CORP.,

as a Lender

By:   /s/ Jose J. Garcia Name:   Jose J. Garcia Title:   Senior Vice President



--------------------------------------------------------------------------------

Schedule 7.2 Supplement

Supplement to Schedule 7.2 of the

Loan and Security Agreement

Liens Existing at the Closing Date

 

Name and
Address

of Secured Party

  Grantor of the
Security Interest  

Description

of

Collateral

  File No. of
Financing
Statement/
Jurisdiction
(Optional)         VFS Leasing Co.   TX Energy Services, LLC  

The equipment described on Schedule I(a) to this Schedule 7.2 Supplement (the
“Equipment”). All accessions and additions to, substitutions and replacements
for, and proceeds (including insurance proceeds), accounts, rights of payments
(including monetary obligations, whether or not earned by performance),
secondary obligations incurred or to be incurred, chattel paper, electronic
chattel paper, equipment, general intangibles, payment intangibles, promissory
notes, and income arising from or generated by the Equipment.

Grantor’s right, title, and interest in, but none of its obligations under any
sublease of the Equipment, and all proceeds and income arising therefrom.
Grantor agrees to name Secured Party as loss payee on insurance policies

            Mack Financial Services, a division of VFS US LLC   TX Energy
Services, LLC and C.C. Forbes, LLC   The equipment described on Schedule I(b) to
this Schedule 7.2 Supplement (the “Equipment”), together with all attachments,
accessions, replacements, parts, proceeds (including insurance proceeds),
income, earnings, accounts, rights to payment (including monetary obligations,
whether or not earned by performance), secondary obligations incurred or to be
incurred, chattel paper, electronic chattel paper, general intangibles, payment
intangibles, promissory notes, warranties, service contracts, documents, records
now or hereafter arising from the Equipment. Grantor’s rights, title, and
interest in, but none of its obligations under, any lease of the Equipment, and
all proceeds and income arising therefrom. Grantor agrees to name Secured Party
as loss payee on insurance policies             General Electric Capital
Corporation   TX Energy Services, LLC   The equipment described on Schedule I(c)
to this Schedule 7.2 Supplement and all additions, attachments, accessories or
exchanges therefore, and any and all insurance and/or other proceeds of the
property in and against which a security interest is granted. Grantor agrees to
name Secured Party as loss payee on insurance policies.    

 

15



--------------------------------------------------------------------------------

Name and
Address

of Secured Party

  Grantor of the
Security Interest  

Description

of

Collateral

  File No. of
Financing
Statement/
Jurisdiction
(Optional)         Jitsu Services LLC   Forbes Energy Services LLC   The
equipment described on Schedule I(d) to this Schedule 7.2 Supplement and all
replacements or substitutions therefore, and any proceeds therefrom, including,
but not limited to, proceeds in the form of chattel paper. Grantor agrees to
name Secured Party as loss payee on insurance policies.             PACCAR
Financial Corp.   TX Energy Services, LLC   The equipment described on Schedule
I(e) to this Schedule 7.2 Supplement. Grantor agrees to name Secured Party as
loss payee on insurance policies.             Bowden Ford Lincoln
Mercury Com   Superior Tubing Testers, LLC   The motor vehicles described on
Schedule I(f) to this Schedule 7.2 Supplement, including all accessories and
parts now or later attached and any other goods financed with such motor
vehicle; all insurance proceeds and other proceeds received for the motor
vehicle; any insurance policy, service contract or other contract financed by
the secured party and any proceeds of those contracts; and any refund of charges
included in this contract for insurance, or service contracts. Grantor agrees to
name Secured Party as loss payee on insurance policies.             Enterprise
FM Trust   C.C. Forbes, LLC   Grantor agrees to name Secured Party as loss payee
on insurance policies in connection with the lease of the equipment described on
Schedule I(g) to this Schedule 7.2 Supplement.    

 

16



--------------------------------------------------------------------------------

Schedule 7.8 Supplement

Supplement to Schedule 7.8 of the Loan and Security Agreement

Indebtedness Existing at the Closing Date

 

Company   Name/Address of
Payee   Principal Balance as of
September 9, 2011   Nature of Debt   Term TX Energy Services, LLC and C.C.
Forbes, LLC   Mack Financial Services, a division of VFS US LLC   $1,371,339  
Various promissory notes issued to finance vehicles acquisition.   Each
promissory note has a term of 5 years.           C.C. Forbes, LLC   Enterprise
FM Trust   $1,443,881   Various capital leases for vehicles.   Each lease has a
term of 3.5 years.           Superior Tubing Testers, LLC   Bownden Ford Lincoln
Mercury Com   $64,813   Loans to finance the acquisition of motor vehicles.  
The loans have a term of 3 years.

 

17



--------------------------------------------------------------------------------

Schedule I(a) to Schedule 7.2 Supplement

 

MFG    MODEL    BODY TYPE                        VIN Mack    GU713    Trk/Trct
   1M2AX04Y0CM010987 Mack    GU713    Trk/Trct    1M2AX04Y2CM010988 Mack   
GU713    Trk/Trct    1M2AX04Y4CM010989 Mack    GU713    Trk/Trct   
1M2AX04Y0CM010990 Mack    GU713    Trk/Trct    1M2AX04C09M005933 Mack    GU713
   Trk/Trct    1M2AX04Y89M006095 Proco    PVT200    Trl    1P9VN3628BK359630
Proco    PVT200    Trl    1P9VN362XBK359631 Proco    PVT200    Trl   
1P9VN3623BK359633 Proco    PVT200    Trl    1P9VN3622BK359638 Proco    PVT200   
Trl    1P9VN3625BK359634 Mack    GU713    Trk/Trct    1M2AX04Y2CM010991 Mack   
GU713    Trk/Trct    1M2AX04Y4CM010992 Mack    GU713    Trk/Trct   
1M1AX04Y9CM011429 Mack    GU713    Trk/Trct    1M1AX04Y6CM011436 Proco    PVT200
   Trl    1P9VN3628BK359644 Proco    PVT201    Trl    1P9VN3621BK359646 Proco   
PVT202    Trl    1P9VN3623BK359650 Proco    PVT203    Trl    1P9VN3625BK359651
Proco    PVT204    Trl    1P9VN3624BK359656 Mack    GU713    Trk/Trct   
1M1AX04Y1CM011439 Mack    GU713    Trk/Trct    1M1AX04Y8CM011440 Mack    GU713
   Trk/Trct    1M2AX04Y6CM010993 Mack    GU713    Trk/Trct    1M2AX04Y8CM010994
Mack    GU713    Trk/Trct    1M2AX04YXCM010995 Mack    GU713    Trk/Trct   
1M1AX04Y5CM011430 Mack    GU713    Trk/Trct    1M1AX04Y7CM011431 Mack    GU713
   Trk/Trct    1M1AX04Y9CM011432 Mack    GU713    Trk/Trct    1M1AX04Y0CM011433
Mack    GU713    Trk/Trct    1M1AX04Y2CM011434 Mack    GU713    Trk/Trct   
1M2AX04Y6CM011867 Mack    GU713    Trk/Trct    1M2AX04Y8CM011868 Mack    GU713
   Trk/Trct    1M1AX04Y1CM011876 Mack    GU713    Trk/Trct    1M1AX04Y3CM011877
Mack    GU713    Trk/Trct    1M1AX04Y5CM011878 Proco    PVT205    Trl   
1P9VN3622BK359669 Proco    PVT206    Trl    1P9VN3629BK359670 Proco    PVT207   
Trl    1P9VN3626BK359674 Proco    PVT208    Trl    1P9VN3628BK359675 Proco   
PVT209    Trl    1P9VN3621BK359680 Mack    GU713    Trk/Trct   
1M1AX04Y4CM011435 Mack    GU713    Trk/Trct    1M1AX04Y8CM011437 Mack    GU713
   Trk/Trct    1M1AX04YXCM011438

 

18



--------------------------------------------------------------------------------

Schedule I(b) to Schedule 7.2 Supplement

 

MFG    MODEL    BODY TYPE                        VIN Proco    PVT130    Trl   
1P9VN3624BK359687 Proco    PVT130    Trl    1P9VN3626BK359688 Proco    PVT130   
Trl    1P9VN3627BK359702 Proco    PVT130    Trl    1P9VN3622BK359705 Proco   
PVT130    Trl    1P9VN362XBK359709 Mack    GU713    Trk/Trct   
1M2AX04C1CM012137

Schedule I(c) to Schedule 7.2 Supplement

 

MFG    MODEL    BODY TYPE                        VIN Peterbilt    367   
Trk/Trct    1XPTD49X0CD142143 Peterbilt    367    Trk/Trct    1XPTD49X2CD142144
Peterbilt    367    Trk/Trct    1XPTD49X4CD142145 Peterbilt    367    Trk/Trct
   1XPTD49X6CD142146 Peterbilt    367    Trk/Trct    1XPTD49X8CD142147 Peterbilt
   367    Trk/Trct    1XPTD49XXCD142148 Peterbilt    367    Trk/Trct   
1XPTD49X1CD142149 Peterbilt    367    Trk/Trct    1XPTD49X8CD142150 Peterbilt   
367    Trk/Trct    1XPTD49XXCD142151 Peterbilt    367    Trk/Trct   
1XPTD49X1CD142152 Dragon    130BBL    Trl    1UNST4229BL086589 Dragon    130BBL
   Trl    1UNST4225BL086590 Dragon    130BBL    Trl    1UNST4227BL086591 Dragon
   130BBL    Trl    1UNST4229BL086592 Dragon    130BBL    Trl   
1UNST4220BL086593 Dragon    130BBL    Trl    1UNST4222BL086594 Dragon    130BBL
   Trl    1UNST4224BL086595 Dragon    130BBL    Trl    1UNST4226BL086596 Dragon
   130BBL    Trl    1UNST4228BL086597 Dragon    130BBL    Trl   
1UNST422XBL086598 Peterbilt    367    Trk/Trct    1XPTD49X3CD142153 Peterbilt   
367    Trk/Trct    1XPTD49X5CD142154

Schedule I(d) to Schedule 7.2 Supplement

 

MFG    MODEL    BODY TYPE                        VIN Mack    GU713    Trk/Trct
   1M2AX04Y79M007383 Mack    GU713    Trk/Trct    1M2AX04Y59M006099 Mack   
GU713    Trk/Trct    1M2AX04Y69M006483 Mack    GU713    Trk/Trct   
1M2AX04Y99M007384 Mack    GU713    Trk/Trct    1M2AX04Y29M007386

 

19



--------------------------------------------------------------------------------

Mack    GU713    Trk/Trct    1M2AX04Y89M006484 Kenwoth       Trk/Trct   
1XKDD49X9AJ271670 Kenwoth       Trk/Trct    1XKDD49X0AJ271671 Kenwoth      
Trk/Trct    1XKDD49X2AJ271672 Kenwoth       Trk/Trct    1XKDD49X4AJ271673

Schedule I(e) to Schedule 7.2 Supplement

 

MFG    MODEL    BODY TYPE                        VIN Peterbilt    388   
Trk/Trct    1XPWDP9X9BDF128108 Peterbilt    388    Trk/Trct   
1XPWD49X2BDF128109 Peterbilt    388    Trk/Trct    1XPWD49X9BDF128110 Peterbilt
   388    Trk/Trct    1XPWDP9X2BDF118472 Peterbilt    388    Trk/Trct   
1XPWD49X8BDF126462 Dragon    130 BBL    Trl    1UNST4226BL086579 Dragon    130
BBL    Trl    1UNST4222BL086580 Dragon    130 BBL    Trl    1UNST4224BL086581
Dragon    130 BBL    Trl    1UNST4226BL086582 Dragon    130 BBL    Trl   
1UNST4228BL086583

Schedule I(f) to Schedule 7.2 Supplement

 

MFG    MODEL    BODY TYPE                        VIN FORD    F250    Trk   
C05892 FORD    F250    Trk    B24123 FORD    F150    Trk    E70351

Schedule I(g) to Schedule 7.2 Supplement

 

MFG    MODEL    BODY TYPE                VIN FORD    F35C    11 FORD F350-8533
   A58533 DODG    B25C    11 RAM2500-MS-1891    521891 DODG    B25C    11 RAM
2500 MS-5439    525439 FORD    F35E    11 FORD F350-0882    A80882 FORD    F35E
   11 FORD F350-0881    A80881 FORD    F25C    11 FORD F250-7529    B57529 FORD
   F25C    11 FORD F250-7530    B57530 FORD    F25C    11 FORD F250-7531   
B57531 FORD    F25C    11 FORD F250-7532    B57532 FORD    F25C    11 FORD
F250-6371    B66371

 

20



--------------------------------------------------------------------------------

FORD    F25C    11 FORD F250-6372    B66372 FORD    F25C    11 FORD F250-6373   
B66373 FORD    F25C    11 FORD F250-6374    B66374 FORD    F25C    11 FORD
F250-6375    B66375 FORD    F25C    11 FORD F250-6376    B66376 FORD    F25C   
11 FORD F250-6377    B66377 FORD    F25C    11 FORD F250-6378    B66378 FORD   
F25C    11 FORD F250-6379    B66379 FORD    F25C    11 Ford F250-6380    B66380
FORD    F25C    11 Ford F250-6383    B66383 FORD    F25C    11 F250 F250-6382   
B66382 FORD    F25C    11 Ford F250-6384    B66384 FORD    F25C    11 Ford
F250-6385    B66385 FORD    F25C    11 Ford F250-6381    B66381 FORD    F25C   
11 Ford F250-6386    B66386 FORD    F15C    Safety Director    D10910 DODG   
B25Q    11 DODGE RAM-8174    548174 DODG    B25Q    11 DODGE RAM-7687    557687
DODG    B25Q    11 DODGE RAM-7688    557688 DODG    B25Q    11 DODGE RAM-8610   
568610 DODG    B25Q    11 Dodge Ram-8611    568611 FORD    F35    11 Ford
F350-90301    A90301 FORD    F35C    11 Ford F350-6873    B96873 FORD    F35C   
Crane #2    C17424 FORD    F35C    Crane #3    C26653 FORD    F35C    11 Ford
F350-4456    C24456 FORD    F35C    11 Ford F350-24334    C24334 FORD    F25C   
11 FORD F250-3150    B83150 FORD    F25C    11 FORD F250-3277    C63277 FORD   
F25C    11 FORD F250-3310    C63310 FORD    F25C    11 FORD F250-3300    C63300
FORD    F25C    11 Ford F250-3297    C63297 FORD    F25C    11 FORD F250-3292   
C63292 FORD    F25C    11 FORD F250-3289    C63289 FORD    F25C    11 FORD
F250-3296    C63296 FORD    F25C    11 FORD F250-3302    C63302 FORD    F25C   
11 Ford F250-3278    C63278 FORD    F25C    11 FORD F250-3280    C63280 FORD   
F25C    11 Ford F250-3309    C63309 FORD    F25C    11 Ford F250-3308    C63308
FORD    F25C    11 Ford F250-3307    C63307 FORD    F25C    11 FORD F250-3306   
C63306 FORD    F25C    11 FORD F250-3304    C63304 FORD    F25C    11 FORD
F250-3303    C63303 FORD    F25C    11 Ford F250-3301    C63301 FORD    F25C   
11 FORD F250-3299    C63299

 

21



--------------------------------------------------------------------------------

FORD    F25C    11 FORD F250-3298    C63298 FORD    F25C    11 FORD F250-3295   
C63295 FORD    F25C    11 FORD F250-3287    C63287 FORD    F25C    11 FORD
F250-3286    C63286 FORD    F25C    11 FORD F250-3285    C63285 FORD    F25C   
11 FORD F250-3283    C63283 FORD    F25C    11 FORD F250-3276    C63276 FORD   
F25C    11 FORD F250-3305    C63305 FORD    F25C    11 FORD F250-3294    C63294
FORD    F25C    11 FORD F250-3293    C63293 FORD    F25C    11 FORD F250-3291   
C63291 FORD    F25C    11 FORD F250-3290    C63290 FORD    F25C    11 FORD
F250-3288    C63288 FORD    F25C    11 FORD F250-3284    C63284 FORD    F25C   
11 FORD F250-3282    C63282 FORD    F25C    11 FORD F250-3281    C63281 FORD   
F25C    11 FORD F250-3279    C63279 FORD    F35C    Ford F350-0436    C40436
FORD    F25C    11 Ford F250-9040    A99040 FORD    F25C    11 Ford F250-4546   
C74546 FORD    F25C    11 Ford F250-1578    C51578 FORD    F25C    11 Ford
F250-4545    C74545 FORD    F25C    11 Ford F250-1579    C51579 FORD    F25C   
11 Ford F250-5575    C85575 DODG    B25Q    11 Dodge Ram 2500-3661    613661
DODG    B25Q    11 Dodge Ram 2500-3660    613660 DODG    B25Q    11 Dodge Ram
2500-2057    602057 DODG    B25Q    11 Dodge Ram 2500-2056    602056 DODG   
B25Q    11 Dodge Ram-2055    602055 DODG    B25Q    11 Dodge Ram 2500-2054   
602054 DODG    B25Q    11 Dodge Ram 2500-2053    602053 DODG    B25Q    11 Dodge
Ram 2500-3667    613667 DODG    B25Q    11 Dodge Ram 2500-0249    590249 DODG   
B25Q    11 Dodge Ram 2500-0248    590248 DODG    B25Q    11 Dodge-0384    620384
DODG    B25Q    11 Dodge-7887    637887 DODG    B25Q    11 Dodge-7888    637888
DODG    B25Q    11 Dodge-7886    637886 DODG    B25Q    11 Dodge-7885    637885
DODG    B25Q    11 Dodge Ram-7884    637884 DODG    B25Q    11 Dodge-7881   
637881 DODG    B25Q    11 Dodge-7880    637880 DODG    B25Q    11 Dodge-7889   
637889 DODG    B25Q    11 Dodge-3669    613669 DODG    B25Q    11 Ram-3663   
613663 DODG    B25Q    11 Ram-3668    613668

 

22



--------------------------------------------------------------------------------

DODG    B25Q    11 Dodge-3666    613666 DODG    B25Q    11 Dodge-3665    613665
DODG    B25Q    11 Dodge-3664    613664

 

23



--------------------------------------------------------------------------------

Schedule A

to

First Amendment to Loan and Security Agreement

Specified Lease Description

Pursuant to Schedules entered into between September 9, 2011 and the date
hereof, C.C. Forbes, LLC (“CCF”) leased the twelve trucks set forth below (the
“Vehicles”) from Enterprise FM Trust (“Enterprise”) pursuant to the Master
Equity Lease Agreement dated August 26, 2010 (the “Master Lease”). Under the
Master Lease, CCF agrees to make Enterprise a loss payee under its insurance
policies and is prohibited from allowing any lien to be placed on its interest
in the Master Lease. On November 2, 2011, CCF and Enterprise amended the Master
Lease (as amended, the “Amended Master Lease”) to modify the restriction in the
Master Lease prohibiting liens on CCF’s interest in the Master Lease to
specifically permit the Lien of Agent on the Master Lease.

 

DATE    MFG    MODEL  

9/14/2011

   DODG      RAM 2500   

9/14/2011

   DODG      RAM 2500   

9/14/2011

   DODG      RAM 2500   

9/14/2011

   DODG      RAM 2500   

9/14/2011

   DODG      RAM 2500   

9/26/2011

   FORD      F250   

9/26/2011

   FORD      F250   

9/30/2011

   DODG      RAM 2500   

9/30/2011

   DODG      RAM 2500   

9/30/2011

   DODG      RAM 2500   

9/30/2011

   DODG      RAM 2500   

9/30/2011

   DODG      RAM 2500   

11/3/2011

   DODG      RAM 2500   

11/3/2011

   DODG      RAM 2500   

11/3/2011

   DODG      RAM 2500   

11/3/2011

   DODG      RAM 2500   

11/3/2011

   DODG      RAM 2500   

11/3/2011

   DODG      RAM 2500   

 

24